Citation Nr: 1047642	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to August 10, 2009, 
and entitlement to an evaluation in excess of 50 percent for PTSD 
from August 10, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968 and from June 1987 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota 
which granted an initial evaluation of 30 percent for the 
Veteran's PTSD effective September 1, 2005.  During the pendency 
of the appeal, in a December 2009 rating decision, the RO 
assigned an increased evaluation of 50 percent effective August 
10, 2009.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a videoconference hearing with a 
Veterans Law Judge in September 2007.  This transcript has been 
associated with the claims file.  That Veterans Law Judge is no 
longer employed at the Board.  The Veteran was offered an 
opportunity for an additional hearing but did seek a new hearing.  
The case was brought before the Board in December 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining treatment records 
and affording the Veteran a new VA examination.  The Veteran's 
treatment records from Grand Forks Air Force Base were obtained 
in March 2009.  After two unsuccessful attempts to obtain the 
Veteran's treatment records from the Minot Air Force Base, it was 
determined these records were unavailable.  The Veteran was 
afforded a VA examination in August 2009.  Therefore, the Board 
finds that there has been substantial compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The Board notes that in the March 2010 Informal Hearing 
Presentation, the Veteran's representative raised the issue of an 
earlier effective date for the 50 percent evaluation of PTSD.  
The Veteran's representative argues that the Veteran is entitled 
to a 50 percent evaluation from September 1, 2005 forward.  
However, the Board observes this issue is part and parcel of the 
increased initial rating issue currently on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the 
United States Court of Appeals for Veterans Claims discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Fenderson, the 
Board will review the adequacy of the ratings assigned throughout 
the appeal period, including the effective date assigned to the 
50 percent evaluation in question.  As such, the effective date 
issue is moot as a separately appealable issue.  Id.


FINDING OF FACT

Throughout the pendency of this appeal, PTSD has been manifested 
by occupational and social impairment with reduce reliability and 
productivity due to symptoms such as: feelings of anger and 
depression, intrusive thoughts from the war, nightmares and other 
sleep disturbances, an exaggerated startle response, and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSIONS OF LAW

1.	From September 1, 2005 to August 10, 2009 the criteria for an 
evaluation of 50 percent, but no more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2010). 

2.	From August 10, 2009 the criteria for an evaluation in excess 
of 50 percent for the Veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in September 2005 and March 2006.  The September 2005 
letter advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The March 2006 letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in November 
2005 and August 2009 to determine the severity of his PTSD.  
These opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions that 
were reached.
There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the 
Board finds that the examinations are adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The Court held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
Fenderson, supra.

PTSD

As noted above, in an April 2006 rating decision, the Veteran was 
assigned a 30 percent evaluation effective September 1, 2005.  
During the period of the appeal, in a December 2009 rating 
decision, the Veteran was assigned a 50 percent rating evaluation 
effective August 10, 2009.  The Veteran argues that he should 
have had a higher evaluation throughout this period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

As will be explained more thoroughly below, the actual described 
symptoms of the Veteran's PTSD throughout time show a disability 
picture most closely resembling the 50 percent criteria under DC 
9411 and, therefore, the Board finds an increase is warranted to 
50 percent from September 1, 2005.  The Board further finds, 
however, at no time does the evidence reflect a PTSD disability 
warranting an evaluation in excess of 50 percent.  

As noted above, the Veteran was afforded two VA examinations, one 
in November 2005 and one in August 2009, to determine the 
severity of his PTSD.  At both examinations, the Veteran reported 
feeling depressed and had flashbacks of his time in Vietnam.  The 
Veteran also reported that he was jumpy and easily startled, 
especially if someone came up from behind him.  At both 
examinations, the examiners noted that the Veteran cried when 
describing his psychosocial history, his feelings of depression, 
and describing events which took place in Vietnam.  See November 
2005 and August 2009 VA examinations.  At both examinations, he 
reported having sleeping problems, due to nightmares and thoughts 
about Vietnam.  Both examiners also reported the Veteran had 
problems with his wife and family due to the Veteran's short 
temper and anger problems.  In the August 2009 VA examination, 
the Veteran also indicated that he did not do things socially and 
avoided crowds.  Id.  The August 2009 examiner also noted that 
the Veteran was self-medicating with alcohol and that the Veteran 
himself reported he believed he had a drinking problem, although 
he did not think it affected his work.

Both VA examiners reported that the Veteran had a logical thought 
process, which the November 2005 examiner notes was goal oriented 
and organized.  Neither examiner found that the Veteran had 
thoughts of suicide or homicide, or that he suffered from 
delusions or hallucinations.

The Veteran also provided private treatment records from 
September and October 2005 when he was seen by a clinical 
psychologist.  These records indicated that the Veteran reported 
flashback experiences and a high degree of anxiety and anger.  
The Veteran also discussed his mood problems, tearfulness, and 
withdrawal issues.  The Veteran reported that he has ongoing 
difficulty sleeping and it was recommended that the Veteran 
request medication for this problem.  See October 2005 private 
treatment record.  The Veteran also discussed family problems and 
how it was difficult for him to discuss his emotions and 
experiences with his wife.  Id.  The September 2005 record 
indicated that the treatment plan was for the Veteran to continue 
meeting with the psychologist every one to two weeks.  See 
September 2005 private treatment record.  However, in the 
September 2007 Board hearing, the Veteran stated that he was not 
currently seeing anyone for his PTSD.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

At the November 2005 VA examination the Veteran was assigned a 
GAF score of 55-60.  At the August 2009 VA examination, the 
Veteran was assigned a GAF score of 50-51.  A GAF score of 41-50 
is assigned for serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job.  GAF scores ranging between 51 
and 60 indicate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Given the 
Veteran's symptoms of sleep disturbances, depression, anger, 
intrusive thoughts about the war, and relationship problems, both 
VA examiners found the Veteran had moderate symptoms of PTSD.  
The August 2009 examiner noted that the Veteran's lower GAF score 
was given because the Veteran indicated his depression was worse 
and he continued to do significant drinking.  In viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture most closely approximate 
that contemplated by a 50 percent evaluation.

It is clear from the medical evidence that the Veteran's PTSD 
manifestations throughout time have consistently included anger, 
depression, sleep disturbances, flashbacks from the war, an 
exaggerated startle response, and social relationship problems.  
In sum, the symptoms cause occupational and social impairment 
with reduced reliability.  The Board concludes the Veteran's PTSD 
has manifested in consistent symptomatology throughout the 
appellate timeframe warranting a 50 percent rating, but no 
higher, effective September 1, 2005.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's level of social and occupational impairment or PTSD 
symptomatology most closely approximates a 70 percent evaluation 
or higher.  The Veteran does not overall have the symptoms 
ordinarily associated with a greater or "serious" condition.

In this regard, although the Veteran complained of depression, 
neither examiner reported that his depression was affecting his 
ability to function independently.  The Veteran was also not 
reported to have impaired impulse control, and although anger 
problems were noted, neither examiner reported that the Veteran 
had unprovoked irritability with periods of violence.

Neither the November 2005 nor the August 2009 VA examiner 
reported that the Veteran neglected his personal appearance or 
hygiene.  It was also not reported that the Veteran had 
obsessional rituals which interfered with his routine activities.  
Furthermore, the Veteran did not report that he suffered from 
spatial disorientation or that he could not perform his 
activities of daily living.  

With regard to social and occupational functioning, it has been 
noted that the Veteran has problems with familial and social 
relationships.  The Board notes that the August 2009 examiner 
reported that the Veteran has had trouble in his family due to 
his anger issues and problems expressing his feelings, and that 
he was socially isolated.  The Veteran also reported at the 
September 2007 Board hearing that he tries to avoid people 
because he would rather be by himself.  Although this could be a 
symptom which warrants a higher evaluation, the Board looks to 
the Veteran's entire symptomatology when determining the 
appropriate evaluation.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 50 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent rating for September 1, 2005 
to August 10, 2009.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some more serious 
symptoms such as establishing and maintaining relationships, but 
his overall disability picture does not warrant a higher rating 
in excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his PTSD.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to his PTSD, as the Veteran was still currently 
working as of the August 2009 VA examination.

The Veteran contends he has feelings of anger and depression, 
intrusive thoughts from the war, nightmares and other sleep 
disturbances, an exaggerated startle response, and difficulty in 
establishing and maintaining effective work and social 
relationships.  As noted above, however, this amount of 
functional limitation has already been contemplated.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, 
from September 1, 2005 for PTSD is granted, subject to the laws 
and regulations governing monetary awards.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


